Order filed, December 17, 2018.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-01076-CV
                                 ____________

                         MANUEL PUERTA, Appellant

                                         V.

                  GRISEL RODRIGUEZ PUERTA, Appellee


                    On Appeal from the 310th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2016-58613


                                      ORDER

      The reporter’s record in this case was due November 26, 2018. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Clarisia Ramirez, the official court reporter, to file the record in
this appeal within 30 days of the date of this order.

                                   PER CURIAM